DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 04/11/2022.
Claims 1, 5, 9, and 17 are amended.
Claims 1-20 are pending in the application. 
The rejections against claims 17-20 regarding 101 rejections for being not eligible subject matter are withdrawn because the amended claims overcome the rejections.

Response to Applicant’s Arguments
In the office action dated 12/09/2021, claims 1-3, 5, 6, 9-11, 13, 14, and 17-20 were rejected under 35 USC § 103 over U.S. Pat. Pub. No. 2019/0073676 ("Wang") in view of U.S. Pat. No. 11,106,718 ("Krasadakis") and U.S. Pat. Pub. No. 2017/0171200 ("Bao"); claims 4 and 12 were rejected under 35 USC § 103 over Wang in view of Krasadakis and Bao and further in view of U.S. Pat. Pub. No. 2020/0007536 ("Piel"); claims 7 and 15 were rejected under 35 USC § 103 over Wang in view of Krasadakis and Bao and further in view of U.S. Pat. Pub. No. 2019/0379797 ("Sahagun"); and claims 8 and 16 were rejected under 35 USC § 103 over Wang in view of Bao and Sahagun and further in view of U.S. Pat. Pub. No. 2011/0107294 ("Ionfrida").	Applicant's arguments, see starting at the top of page 2 of the Remarks, filed on 04/11/2022, with respect to the rejection(s) of claim(s) 1, 9, and 17 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, necessitated by the amendment, new ground(s) of rejections are made in view of Wang and further in view of Krasadakis, Bao and Piel. The Examiner holds that Wang in view of Krasadakis, Bao and Piel teaches every limitations of the amended claims 1, 9 and 17. Furthermore, the Examiner also holds that another new ground(s) of rejections in view of Wang in view of Krasadakis, Bao and further in view of Proudler; Graeme John et al.  (US 20080282348 A1, hereinafter Proudler) teaches every limitations of the amended claims 1, 9 and 17.  In conclusion, the Applicant’s arguments are moot and new combinations of references teach the limitations of the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190073676 A1, hereinafter Wang) in view of Krasadakis et al. (US 11106718 B2, hereinafter Krasadakis), Bao et al. (US 20170171200 A1, hereinafter Bao) and further in view of Proudler; Graeme John et al.  (US 20080282348 A1, hereinafter Proudler).
	Regarding claim 1, Wang teaches a method comprising:
	vector corresponding to a verified claim of a user of a device (¶83, verifies the reliability or legitimacy of user profile information; ¶87, a score for different fields of a user profile  based on the edit distance for each field, one score for the first name, one score for the last name, one score for the date of birth, etc.; ¶89, verification process may be performed by system 100 or, at different steps of the process, by different systems operated by different entities; ¶91, mobile computing devices associated with the users; ¶66, based on a user's prior transaction history through mobile device applications); [Examiner remark: different fields of a user profile corresponds verified claim, the scores of the fields corresponds to the response vector]), the verified claim comprising plural data fields to identify the user (¶87, verification module 300 may determine a score for different fields of a user profile), the response vector comprising, for each respective field of the plural data fields (¶83, verify the reliability, accuracy or legitimacy of other information about the user such as the date of birth, address, image, etc.; ¶87, a score for different fields of a user profile  based on the edit distance for each field), a confidence score indicating a likelihood that the respective field is accurate (¶84, the verification score may, for example, represent a level of confidence that the user profile information provided by the user is correct; ¶87, a score for different fields of a user profile  based on the edit distance for each field, one score for the first name, one score for the last name, one score for the date of birth, etc.;  ¶126, the trustworthiness score can be determined every time it is needed and/or each time a user performs or is involved in a new transaction; ¶138, identify, whether a particular remote computing device of the particular user is within a predetermined acceptable distance of a location designated by the location-based attribute, the trustworthiness factor is alternatively determined based on this identifying).	Although Wang teaches the aforementioned limitations of the claimed invention (see discussion above), Wang does not explicitly disclose:	receiving a response vector corresponding to a verified claim of a user.	On the other hand, Krasadakis teaches receiving a response vector corresponding to a verified claim of a user (Abstract, determine one or more reliability scores indicating respective measures of reliability of the electronic document. The reliability scores include one or more of (i) a content reliability score, (ii), an author reliability score, and (iii) a domain reliability score; col. 7 lines 45-56, measures of reliability may include content reliability, e.g., a measure indicating whether or not the content included in an article is accurate and not misleading; col. 8 lines 1-16, the analytics engine 206 may transmit data that represents that determined reliability scores to the content moderation system, For example, as shown in FIG. 1, the analytics engine 206 may transmit data representing the contents of table 104 to the content moderation system, score processor 208 can receive the data that represents the determined reliability scores; Fig. 1, table 104:
    PNG
    media_image1.png
    264
    256
    media_image1.png
    Greyscale
).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Krasadakis, which teaches the transmitting and receiving of reliability scores of a document of an author into the teaching of Wang to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Krasadakis’ teaching would efficiently and effectively identify unreliable data and establish trust online (Krasadakis col. 4 lines 42-49). In addition, both of the references (Krasadakis and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, determines correctness scores of a document of an author. This close relation between both of the references highly suggests an expectation of success when combined.	Wang in view of Krasadakis does not explicitly disclose:
		the verified claim being specific to the device;
		receiving, from the device, a request for a service;		determining, in response to receiving the request, that service is to be provided to the device based on the response vector and the verified claim;		providing the service to the device based on the determining.
	On the other hand, Bao teaches:	the verified claim being specific to the device (¶29, user device requesting that the authentication support services be enabled, client application server may store information that identifies the user device, communicate with the network authentication server to register the user device for the authentication support services; see also ¶30-¶33);	receiving, from the device, a request for a service (¶29, user device requesting that the authentication support services be enabled, store information that identifies the user device; ¶74, user device may send a request to access a particular network service; Fig. 9A

    PNG
    media_image2.png
    264
    963
    media_image2.png
    Greyscale
);	determining, in response to receiving the request, that service is to be provided to the device based on the response vector and the verified claim (¶74, application server may send a request, to an identity server, to have the user device authenticated, request may include information regarding the user device; see also ¶75; ¶76, In response, the identity server may indicate that the user device has been authenticated, the identity server may generate a persistent identity (PID), the application server may provide a copy of the PID (along with access to the requested service) to the user device; ¶128, determining a security score based on the subscriber information from network authentication system 1040 and application server 1020 (block 1540). For example, identity server 1030 may compare the subscriber information obtained from network authentication system 1040 with the user information obtain from application server 1020 to determine whether (or how much) the two sets of information are the same. When the two sets of information match, identity server 1030 may assign a relatively high security score (e.g., 100 out of 100 for a perfect match) to user device 1010); and	providing the service to the device based on the determining (¶76, In response, the identity server may indicate that the user device has been authenticated, the identity server may generate a persistent identity (PID), the application server may provide a copy of the PID (along with access to the requested service) to the user device).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bao, which teaches a user device making access service request and the authentication of the user device into the teaching of Wang in view of Krasadakis to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bao’s teaching would help improving the effectiveness of the security system (Bao ¶2). In addition, both of the references (Bao and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using score of subscribe information and comparing the information with information from source for authentication purposes. This close relation between both of the references highly suggests an expectation of success when combined.	Although the combination of Wang in view of Krasadakis, and Bao teaches the generating of the response vector of scores indicating a likelihood that the respective field is accurate based on comparing fields of use profile (Wang ¶87, ¶88), the scores based on locally-stored information on the device (¶88, configured to use offline information to determine the reliability, accuracy or legitimacy of a user, such as, for example, information extracted from an image of a user's driver license. Verification module 300 can compare this extracted information to information provided by the user in the user profile. In accordance with one embodiment, verification module 300 can prompt the user to take a picture of his/her driver's license using a webcam, smartphone, or other network-enabled device, and transmit the picture to verification module 300, extract the information from the image provided by the user and compare it to information available in a user profile store) and the receiving of the response vector (Krasadakis col. 8 lines 1-16), score indicating a likelihood that the respective field is accurate based at least in part on a comparison between the respective field and corresponding data (Wang ¶83, verify the reliability, accuracy or legitimacy of other information about the user such as the date of birth, address, image, etc.; Wang ¶84, the verification score may, for example, represent a level of confidence that the user profile information provided by the user is correct; Wang ¶87, a score for different fields of a user profile  based on the edit distance for each field), the combination does not explicitly disclose: receiving, from a device, a response vector and confidence score indicating a likelihood that the respective field is accurate based at least in part on a comparison between the respective field and corresponding data locally-stored on the device.	On the other hand, Proudler teaches a user device provides measured metrics along with a signed certificate both locally stored on the device in response to a challenge for use to determine verification and the level of confidence derived from the comparison (Proudler [0003] Integrity metrics will typically include measurements of the software used by the trusted system. These measurements may, typically in combination, be used to indicate states, or trusted states, of the trusted system; ¶36, value matches the expected value from the certificate, and the certificate has been proven valid by use of the trusted entity's public key; ¶38, sign a certificate related to the trusted device identity and to the results of inspection--this is then written to the trusted device; ¶39, the trusted device 24 acquires and stores the integrity metrics; the trusted device receives the challenge and creates an appropriate response based on the measured integrity metric or metrics--this may be provided with the certificate and signed. This provides sufficient information to allow verification by the user; ¶21, The identity and the integrity metric are compared with expected values; ¶22, user receives the proof of identity and the identity metric or metrics, and compares them against values which it believes to be true; ¶31, comparing the acquired integrity metric with the authentic integrity metric 352. If there is a match, the user can be confident that the platform 10 has not been subverted; ¶32, gives a potential user of the platform 10 a high level of confidence that the platform 10 has not been subverted). 	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Proudler, which teaches a device sending of both signed certificate and locally-stored metrics to obtain confidence level of the integrity of the device into the teaching of Wang in view of Krasadakis and Bao, which teaches the calculating score by comparing of each fields of a profile other data to determine legitimacy of a user and to result in the limitations of the claimed invention ([Examiner remark: the propose combination is to calculate the scores taught by Wang using data locally available in the device taught by Proudler and transmit the scores by the device, the calculating of the scores locally or remotely on a general purpose computer would be obvious to try selecting from a finite number of identified, predictable solutions (locally or remotely) and would yield a reasonable expectation of success]).
	One of ordinary skilled would be motivated to do so as incorporating Proudler’s teaching would help improving security and privacy (Proudler ¶23). In addition, both of the references (Proudler and Wang) teach features that are directed to analogous art, such as, comparing data fields for verification purposes. This close relation between both of the references highly suggests an expectation of success when combined.	Regarding claims 9 and 17, the claims are system claim and article of manufacture claim, respectively, corresponding to method claim 1.  The claims 9 and 17 are rejected for the same reasons as that of method claims 1, respectively.

Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190073676 A1, hereinafter Wang) in view of Krasadakis et al. (US 11106718 B2, hereinafter Krasadakis), Bao et al. (US 20170171200 A1, hereinafter Bao) and further in view of Piel (US 20200007536 A1, hereinafter Piel).
	Regarding claim 1, Wang teaches a method comprising:
	vector corresponding to a verified claim of a user of a device (¶83, verifies the reliability or legitimacy of user profile information; ¶87, a score for different fields of a user profile  based on the edit distance for each field, one score for the first name, one score for the last name, one score for the date of birth, etc.; ¶89, verification process may be performed by system 100 or, at different steps of the process, by different systems operated by different entities; ¶91, mobile computing devices associated with the users; ¶66, based on a user's prior transaction history through mobile device applications); [Examiner remark: different fields of a user profile corresponds verified claim, the scores of the fields corresponds to the response vector]), the verified claim comprising plural data fields to identify the user (¶87, verification module 300 may determine a score for different fields of a user profile), the response vector comprising, for each respective field of the plural data fields (¶83, verify the reliability, accuracy or legitimacy of other information about the user such as the date of birth, address, image, etc.; ¶87, a score for different fields of a user profile  based on the edit distance for each field), a confidence score indicating a likelihood that the respective field is accurate (¶84, the verification score may, for example, represent a level of confidence that the user profile information provided by the user is correct; ¶87, a score for different fields of a user profile  based on the edit distance for each field, one score for the first name, one score for the last name, one score for the date of birth, etc.;  ¶126, the trustworthiness score can be determined every time it is needed and/or each time a user performs or is involved in a new transaction; ¶138, identify, whether a particular remote computing device of the particular user is within a predetermined acceptable distance of a location designated by the location-based attribute, the trustworthiness factor is alternatively determined based on this identifying).	Although Wang teaches the aforementioned limitations of the claimed invention (see discussion above), Wang does not explicitly disclose:	receiving a response vector corresponding to a verified claim of a user.	On the other hand, Krasadakis teaches receiving a response vector corresponding to a verified claim of a user (Abstract, determine one or more reliability scores indicating respective measures of reliability of the electronic document. The reliability scores include one or more of (i) a content reliability score, (ii), an author reliability score, and (iii) a domain reliability score; col. 7 lines 45-56, measures of reliability may include content reliability, e.g., a measure indicating whether or not the content included in an article is accurate and not misleading; col. 8 lines 1-16, the analytics engine 206 may transmit data that represents that determined reliability scores to the content moderation system, For example, as shown in FIG. 1, the analytics engine 206 may transmit data representing the contents of table 104 to the content moderation system, score processor 208 can receive the data that represents the determined reliability scores; Fig. 1, table 104:
    PNG
    media_image1.png
    264
    256
    media_image1.png
    Greyscale
).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Krasadakis, which teaches the transmitting and receiving of reliability scores of a document of an author into the teaching of Wang to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Krasadakis’ teaching would efficiently and effectively identify unreliable data and establish trust online (Krasadakis col. 4 lines 42-49). In addition, both of the references (Krasadakis and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, determines correctness scores of a document of an author. This close relation between both of the references highly suggests an expectation of success when combined.	Wang in view of Krasadakis does not explicitly disclose:
		the verified claim being specific to the device;
		receiving, from the device, a request for a service;		determining, in response to receiving the request, that service is to be provided to the device based on the response vector and the verified claim;		providing the service to the device based on the determining.
	On the other hand, Bao teaches:	the verified claim being specific to the device (¶29, user device requesting that the authentication support services be enabled, client application server may store information that identifies the user device, communicate with the network authentication server to register the user device for the authentication support services; see also ¶30-¶33);	receiving, from the device, a request for a service (¶29, user device requesting that the authentication support services be enabled, store information that identifies the user device; ¶74, user device may send a request to access a particular network service; Fig. 9A

    PNG
    media_image2.png
    264
    963
    media_image2.png
    Greyscale
);	determining, in response to receiving the request, that service is to be provided to the device based on the response vector and the verified claim (¶74, application server may send a request, to an identity server, to have the user device authenticated, request may include information regarding the user device; see also ¶75; ¶76, In response, the identity server may indicate that the user device has been authenticated, the identity server may generate a persistent identity (PID), the application server may provide a copy of the PID (along with access to the requested service) to the user device; ¶128, determining a security score based on the subscriber information from network authentication system 1040 and application server 1020 (block 1540). For example, identity server 1030 may compare the subscriber information obtained from network authentication system 1040 with the user information obtain from application server 1020 to determine whether (or how much) the two sets of information are the same. When the two sets of information match, identity server 1030 may assign a relatively high security score (e.g., 100 out of 100 for a perfect match) to user device 1010); and	providing the service to the device based on the determining (¶76, In response, the identity server may indicate that the user device has been authenticated, the identity server may generate a persistent identity (PID), the application server may provide a copy of the PID (along with access to the requested service) to the user device).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bao, which teaches a user device making access service request and the authentication of the user device into the teaching of Wang in view of Krasadakis to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bao’s teaching would help improving the effectiveness of the security system (Bao ¶2). In addition, both of the references (Bao and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using score of subscribe information and comparing the information with information from source for authentication purposes. This close relation between both of the references highly suggests an expectation of success when combined.	Although the combination of Wang in view of Krasadakis, and Bao teaches the generating of the response vector of scores indicating a likelihood that the respective field is accurate based on comparing fields of use profile (Wang ¶87-¶88), the scores based on locally-stored information on the device (Wang ¶88, configured to use offline information to determine the reliability, accuracy or legitimacy of a user, such as, for example, information extracted from an image of a user's driver license. Verification module 300 can compare this extracted information to information provided by the user in the user profile. In accordance with one embodiment, verification module 300 can prompt the user to take a picture of his/her driver's license using a webcam, smartphone, or other network-enabled device, and transmit the picture to verification module 300, extract the information from the image provided by the user and compare it to information available in a user profile store) and the receiving of the response vector (Krasadakis col. 8 lines 1-16), score indicating a likelihood that the respective field is accurate based at least in part on a comparison between the respective field and corresponding data (Wang ¶83, verify the reliability, accuracy or legitimacy of other information about the user such as the date of birth, address, image, etc.; Wang ¶84, the verification score may, for example, represent a level of confidence that the user profile information provided by the user is correct; Wang ¶87, a score for different fields of a user profile  based on the edit distance for each field), the combination does not explicitly disclose: receiving, from a device, a response vector and confidence score indicating a likelihood that the respective field is accurate based at least in part on a comparison between the respective field and corresponding data locally-stored on the device.	On the other hand, Piel teaches a user device provides a device transmits an indicators of checks based comparisons of local data (¶36, indicators of authentication processes completed on a user device (e.g., local authentication, on-device authentication), a mobile device may be configured to check a fingerprint locally, and transmit an indicator of the successful check; ¶37 smartphone compares the input fingerprint to a stored trusted fingerprint, and subsequently initiate a payment card transaction with a merchant using a virtual payment card stored on the smartphone; ¶40 The AC computing device is configured to aggregate and store authentication factors).	It would be obvious to a person of ordinary skill in the art to combine Piel’s teachings, which discloses authenticating of data using user input and locally stored data and transmitting the authentication result, into the teachings of Wang in view of Krasadakis, and Bao to result in the limitations of the claimed invention ([Examiner note: Wang in view of Krasadakis and Bao teaches verifying for data correctness of a user and device’s profile with plural of fields]).	One of ordinary skilled would be motivated to do so as using Piel’s teaching help improve convenient for users when performing authentication and also provide high security level (Piel ¶43). In addition, both of the references (Piel and Wang in view of Krasadakis, Bao) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing data authentication and using score when assess authentication data (Piel ¶43). This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 2, Wang in view of Krasadakis, Bao and Piel teaches the method of claim 1, wherein the determining comprises:
		determining an overall confidence score indicating a likelihood that the plural data fields are accurate, based on the confidence scores of the response vector (Wang [0087], verification module 300 may determine a score for different fields of a user profile, based on the edit distance for each field (e.g., one score for the first name, one score for the last name, one score for the date of birth, etc.) and arrive at an aggregate score to determine or calculate an overall on-line identity verification score).

	Regarding claim 3, Wang in view of Krasadakis, Bao and Piel teaches the method of claim 2, wherein determining the overall confidence score comprises:
		assigning, for each field of the plural data fields, a respective weighted value to the confidence score for the field (Wang ¶87, The score for each field can additionally be weighted by a weighting factor to reflect the importance of the field); and
		determining the overall confidence score based on the respective weighted values applied to the confidence scores (Wang ¶87, determine a score for different fields of a user profile, based on the edit distance for each field (e.g., one score for the first name, one score for the last name, one score for the date of birth, etc.) and arrive at an aggregate score to determine or calculate an overall on-line identity verification score, the score for each field can additionally be weighted by a weighting factor to reflect the importance of the field, the aggregate score can be normalized and standardized).
	Regarding claim 4, Wang in view of Krasadakis, Bao and Piel teaches the method of claim 1, further comprising: 	receiving a second assessment of the verified claim (Krasadkis col. 8 lines 1-16, analytics engine 206 may transmit data that represents that determined reliability scores to the content moderation system, in FIG. 1, the analytics engine 206 may transmit data representing the contents of table 104 to the content moderation system, Fig. 1, table 104:
    PNG
    media_image1.png
    264
    256
    media_image1.png
    Greyscale
),	wherein the second assessment is received from an overall account assessment service based on the plural data fields in the verified claim (Krasadakis, Abstract, reliability scores indicating respective measures of reliability of the electronic document. The reliability scores include one or more of (i) a content reliability score, (ii), an author reliability score, and (iii) a domain reliability score).	The combination of Wang in view of Krasadakis and Bao does not explicitly disclose:	receiving at least one of a first assessment,
	wherein the first assessment is received from the device based on a comparison between the plural data fields in the verified claim and corresponding data locally-stored on the device.	Piel teaches:	receiving at least one of a first assessment (Piel ¶34, the presented payment card (e.g., on the mobile device) is an authentication factor, specifically a possession factor. In other words, the transaction is approved based in part on the knowledge that the user presented a valid payment card; ¶35 an authorization request and an authentication request may be generated and transmitted to a payment network when a user swipes a payment card, ¶36, indicators of authentication processes completed on a user device (e.g., local authentication, on-device authentication), a mobile device may be configured to check a fingerprint locally, and transmit an indicator of the successful check; ¶37 smartphone compares the input fingerprint to a stored trusted fingerprint, and subsequently initiate a payment card transaction with a merchant using a virtual payment card stored on the smartphone; ¶40 The AC computing device is configured to aggregate and store authentication factors),
wherein the first assessment is received from the device based on a comparison between the plural data fields in the verified claim and corresponding data locally-stored on the device (¶36, virtual payment card data is stored within a secure memory component of a user computing device (e.g., smartphone), the user computing device is configured to scan a fingerprint, compare the fingerprint to a representation (e.g., hash value, partial model) of a trusted fingerprint stored in the secure memory component, and generate authentication factor data; see also ¶37-¶47).
	It would be obvious to a person of ordinary skill in the art to combine Piel’s teachings, which discloses authenticating of data using user input and locally stored data and transmitting the authentication result, into the teachings of Wang in view of Krasadakis, Bao to result in the limitations of the claimed invention ([Examiner note: Wang in view of Krasadakis, Bao teaches verifying for data correctness of a user and device’s profile with plural of fields]).	One of ordinary skilled would be motivated to do so as using Piel’s teaching help improve convenient for users when performing authentication and also provide high security level (Piel ¶43). In addition, both of the references (Piel and Wang in view of Krasadakis, Bao) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing data authentication and using score when assess authentication data (Piel ¶43). This close relation between both of the references highly suggests an expectation of success when combined. 	Regarding claim 5, Wang in view of Krasadakis, Bao and Piel teaches the method of claim 1, wherein the verified claim is generated by a server based on verification of the plural data fields by an identity verification provider (Wang ¶87, determine a score for different fields of a user profile; Bao ¶75, the network authentication system may provide a notification to the identity server that the user device has been authenticated, and (as shown) the notification may include the MDN of the user device (at 9.5A); Bao ¶76, the identity server may indicate, to the application server, that the user device has been authenticated, the identity server may generate a persistent identity (PID) based on the MDN).

	Regarding claim 6, Wang in view of Krasadakis, Bao and Piel teaches the method of claim 1, further comprising:
		receiving, from the device, the verified claim (Bao ¶76, the application server may provide a copy of the PID (along with access to the requested service) to the user device, and the user device may store the PID locally; ¶77, user later requests access to the service once again, the user device may provide the PID to the application server).
		It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Bao, which teaches to provide the persistent identity (PID) to the application service into the aforementioned teachings of Wang in view of Krasadakis, Bao and Piel, to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Bao’s teaching would help making it convenient to the user and improve system efficiency of having to perform verification every time.  In addition, both of the references (Bao and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using score of subscribe information and comparing the information with information from source for authentication purposes. This close relation between both of the references highly suggests an expectation of success when combined.	Regarding claims 9-14, the claims are system claims corresponding to method claims 1-6.  The claims 9-14 are rejected for the same reasons as that of method claims 1-6.

	Regarding claims 17-18, the claims are article of manufacture claims corresponding to method claims 1 and 5.  The claims 17-18 are rejected for the same reasons as that of method claims 1 and 5.

	Regarding claim 19, the claim is an article of manufacture claim corresponding to method claim 6.  The claim 19 is rejected for the same reasons as that of method claim 6.

	Regarding claim 20, the claim is an article of manufacture claim corresponding to method claim 3.  The claim 20 is rejected for the same reasons as that of method claim 3.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Krasadakis, Bao and Piel and further in view of Sahagun (US 20190379797 A1, hereinafter Sahagun).
	Regarding claim 7, Wang in view of Krasadakis, Bao and Piel teaches the method of claim 1 (see discussion above).		Wang in view of Krasadakis, Bao and Piel does not explicitly disclose wherein the verified claim corresponds to a Merkle tree with nodes storing the plural data fields to identify the user.		On the other hand, Sahagun teaches wherein the verified claim corresponds to a Merkle tree with nodes storing the plural data fields to identify the user (Sahagun, ¶19, validate the paper medical record and corresponding paper-form data, one or more persons can review data in the data file to verify (or validate) that the paper-form data matches data present on the paper medical record; ¶20, Some data items can be considered to be sensitive data items. As non-limiting examples, sensitive data items can include: data that can identify a person (e.g., a name, an identification number, a passport number), data that can locate a person (e.g., a home address, a work address, current location data for the person); [0031], paper-form data, and/or other data can be securely stored in one or more distributed storage systems, blocks of a distributed storage system can be hashed and encoded using a suitable data structure; e.g., a Merkle tree. A Merkle tree or hash tree is a tree whose leaf nodes have labels associated with blocks of data; ¶46, distributed storage system server 230, validation entities 232, 234, 236, and/or validation coordination server, validation coordination server 240 communicating paper-form data, validation information, portions of (e.g., blocks, block header), blockchain-related data, and/or other data related to validating data; [0059], the node can segment at least sensitive data item(s) for distribution; e.g., distribution of some or all of the one or more data items, including at least one sensitive data item, to one or more validation entities, select data items of the paper-form data as sensitive data items and/or segment data items of the paper-form data for distribution; [0060] At block 350, the node can select one or more validation entities to receive paper-form data of the data item(s) segmented for distribution, the node can select one or more validation entities to receive (and subsequently validate) paper-form data values of the N/2 data item(s) segmented for distribution, one validation entity can be selected to review paper-form data for a particular data item of the data item(s); while in other examples, multiple validation entities can be selected to review paper-form data for the particular data item. In some cases, the node can select one or more validation entities to receive the paper-form data based on the metadata for the one or more data items; [Examiner note: each block of blocks in block-chained is stored in a node in a Merkle tree.  Wang in view of Bao teaches verified claim of a user with plural of data fields.  Sahagun teaches paper-form data can be divided into for multiple entities to validate using block-chain network]).
	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Sahagun, which teaches to split paper-form data and distributes in a blockchain network, where blocks are stored in nodes of Merkle tree, for validation by multiple entities into the teaching of Wang in view of Bao to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Suhagun’s teaching would help to ensure integrity of the data using cryptographic hash (Suhagun ¶31) and also taking advantage of distributed technology used in blockchain network for providing a high level of security, transparency, accountability of validated data and maintain the privacy of data (Suhagun ¶34). In addition, both of the references (Suhagun and Wang in view of Bao) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, validating a person identity and checking for input correctness (Suhagun ¶62-¶65). This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 15, the claim is system claim corresponding to method claim 7.  The claim 15 is rejected for the same reasons as that of method claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Krasadakis, Bao, Piel and Sahagun and further in view of Ionfrida et al. (US 20110107294 A1, hereinafter Ionfrida).
	Regarding claim 8, Wang in view of Krasadakis, Bao, Piel and Suhagun teaches the method of claim 7 (see discussion above).	 Wang in view of Krasadakis, Bao, Piel and Suhagun does not explicitly disclose wherein the Merkle tree is configured for selective sharing of the plural data fields based on the nodes.
	On the other hand, Ionfrida teaches a tree is configured for selective sharing of the plural data fields based on the nodes ([0069], a plurality of nodes arranged in a tree structure. Each node may further include tags. A tag may contain accessibility information of a user to the page represented by the node. The child node 1204 may include a tag containing accessibility information which specifies that the node may be accessed by all types of users. The child node 1206 may include a tag containing accessibility information which specifies that the node may only be accessed by a profile A-user).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Ionfrida, which teaches a tree with accessibility tag indicating persons who can access the data corresponding to a node into the teaching of Wang in view of Krasadakis, Bao, Piel and Suhagun, which teaches storing data in a Merkle tree to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Ionfrida’s teaching would help to protect the user sensitive data taught by Suhagun (Suhagun ¶34). In addition, both of the references (Ionfrida and Wang in view of Bao and Suhagun) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, validating a person identity using a validation provider (Ionfrida [0037]). This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 16, the claim is system claim corresponding to method claim 8.  The claim 16 is rejected for the same reasons as that of method claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190268284 A1 - Access permissions given to a node in a tree may be also applied for all child nodes of said node.
US 20170374070 A1 - multi-factor authentication using a combination of network-based and device-based authentications, authentication record tailored for the specific device the user is using.
US 8843997 B1 - A trust service is any application that serves to authenticate user identity, personal attributes or user privileges used prior to allowing access to protected resources or any application that documents completed user interactions with protected resources. A profile may include metadata that rates the reliability of the information in the profile. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.H.H/
Examiner, Art Unit 2497
/IZUNNA OKEKE/Primary Examiner, Art Unit 2497